Title: To George Washington from John Ewing, 13 December 1783
From: Ewing, John,Bradford, William, Jr.
To: Washington, George


                        
                            Sir
                             13 December 1783
                        
                        We beg leave to congratulate your Excellency on the happy conclusion of the War. At length the hazardous
                            Conflict is over, The Blessings of Peace and Independence are ours, And we approach your Excellency as you retire from the
                            field, with the mingled Emotions of Joy, Gratitude & Affection.
                        Let others, Sir, recount your military Atchievments, and draw the honorable Comparison between them &
                            the Deeds of those other Heroes whose Names adorn the Records of Time. It is ours to view you in another light, and to see
                            your Character surrounded with a glorious Splendor, before which the Star of a Caesar or an Alexander hides it’s
                            diminished Head. The mad Ambition of unlimited Conquests was not your Incentive to Action, Your Aim was not to exalt
                            yourself upon the Ruins of your Fellow Citizens: It was the Voice of your Country that called—It was the Genius of Freedom
                            that led you to the Field. In Defence of property, Liberty and the Rights of Mankind your Sword was drawn. It was
                            consecrated by Religion. By Law and by Humanity it was revered as their Guardian. The purest principles directed the Management of the War.
                            Undissembled Piety could, without the fear of offending Heaven, implore it’s Assistance to your Arms. Virtue, Philosophy
                            and the Sciences considered their Cause as involved in that which you have so illustriously supported. Heaven has smiled
                            upon the glorious Struggle. Our Freedom is established, the Sciences flourish, and the Gates of Happiness are thrown open
                            to Mankind.
                        The Scene of military Glory is now closed, and you leave the field amidst the grateful Acclamations of a
                            happy People. May the Example you have set, May the Instructions you have given, never be forgotten. May all the Blessings
                            of Peace & domestick Life crowd to Your Retirement. Long, very long, may you enjoy them. Your Country has still a
                            deep Interest in you; No Retreat can prevent your continuing the distinguished Object of the Affection, Esteem &
                            Confidence of her Friends. The learned professions in particular will ever consider you as their patron &
                            protector, & gratefully remember him, who, under the blessing of God, hath enabled Science once more to lift up
                            her Head.
                        In behalf of the Clergy, Gentlemen of the Law and Physicians of the City of Philadelphia.
                        
                            Ferdinand Farmer
                            W. White.
                            John Ewing
                            Fras Hopkinson
                            Wm Bradford Jun.
                            James Wilson
                            Th. Bond
                            W. Shippen jr
                            James Hutchinson
                        
                    